Citation Nr: 0729246	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss. 




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii. 


FINDINGS OF FACT

Audiometric test results correspond to a numeric designation 
of XI for the right ear and II for the left ear with speech 
discrimination of zero percent for the right ear and 84 
percent for the left ear.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2007).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2004. The veteran was notified of the evidence 
needed to substantiate the claim for increase, namely, 
evidence of an increase in severity.  The veteran was 
notified that VA would obtain VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective-date provision for the claim, 
that is, the date of receipt of the claim.   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degree of disability is the 
issue on appeal, the RO was required by law to provide notice 
of the rating criteria, which was accomplished in the 
statement of the case.  At this stage of the appeal, there 
was no of prejudice to the veteran with respect to notice of 
the rating criteria and as the timing error did not affect 
the essential fairness of the adjudication of the claim as 
the claim was readjudicated after content-complying VCAA as 
evidenced by the supplemental statement of the case in 
October 2005 and the presumption of prejudicial error as to 
the timing error in the VCAA notice is rebutted. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and the 
veteran submitted private medical records.  The veteran was 
afforded VA audiological examinations in February 2004 and 
October 2005 to evaluate his bilateral hearing loss.  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The service-connected bilateral hearing loss is currently 
rated as 10 percent disabling under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100.

The rating assigned for hearing loss is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Evaluations of hearing impairment range from 0 to 100 percent 
based on organic impairment of hearing acuity.  Auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability, 
the rating schedule establishes 11 auditory acuity levels 
ranging from level I, for essentially normal acuity, through 
level XI, for profound deafness.  Tables VI and VII are used 
to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies of 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher Roman numeral.  
38 C.F.R. § 4.86(b).

On VA audiological testing in in February 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

80
105+
105+
105+
LEFT

25
35
50
60

Pure tone averages were 99 for the right ear and 43 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of zero percent in the right ear and of 84 percent in 
the left ear.

In August 2005, a private audiologist reported that the 
veteran had no hearing on the right side above 1000 Hz and 
speech discrimination on the right side was zero percent.  

On VA audiological testing evaluation in October 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

70
85
105+
105+
LEFT

25
30
55
70

Pure tone averages were 91 for the right ear and 45 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 8 percent in the right ear and of 84 percent in 
the left ear.

The pure tone average of 99 decibel loss in the right ear and 
speech recognition of zero percent equates to a numeric 
designation of XI for the right ear.  The pure tone average 
of 43 decibel loss in the left ear and speech recognition of 
84 percent equates to a numeric designation of II for the 
left ear.  Applying these numerical designations to 38 C.F.R. 
§ 4.85, Table VII does not result in a rating higher than 10 
percent. 

Although the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more in the right ear, which equates to an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a), the  application of Table VIa yields a numeric 
designation for the right ear of XI, which is the same 
numeric designation under Table VI.  Therefore the rating of 
10 percent remains the same under either 38 C.F.R. § 4.85 or 
§ 4.86(a).  An exceptional pattern of hearing impairment is 
not shown for the right ear under 38 C.F.R. § 4.86(b).  An 
exceptional pattern of hearing impairment is not shown for 
the left ear under 38 C.F.R. § 4.86(a) or (b).  





For the above reasons, the preponderance of the evidence is 
against a rating higher than 10 rating for bilateral hearing 
loss, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).



ORDER

A rating higher than 10 percent for bilateral hearing loss is 
denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


